Citation Nr: 0429446	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  97-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a timely substantive appeal was received 
following June 1994 and June 1995 rating decision denials of 
service connection for a low back disorder. 

2.  Entitlement to an increased rating for service-connected 
retinal tears, rated as noncompensably disabling prior to 
April 17, 2003, and as 30 percent disabling from April 17, 
2003. 

3.  Entitlement to a higher initial rating than 10 percent 
for service-connected chronic low back strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran appeared and testified at a 
personal hearing at the RO in March 1997.  The veteran 
appeared and testified at personal hearings in December 2000 
and February 2004 before the undersigned Veterans' Law Judge.  

The veteran's retinal tears had been previously rated as 
noncompensably disabling since February 1968.  In March 1996, 
the veteran entered a claim for an increased rating.  In an 
October 1996 rating decision, the RO denied an increased 
(compensable) rating for the veteran's service-connected 
retinal tears.  The veteran entered a notice of disagreement 
with this decision in December 1996; the RO issued a 
statement of the case in January 1997; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in February 1997.  In April 2001, the Board remanded 
this issue to the RO for additional assistance and 
development of the claim, including identification of any 
treatment records and a VA eye examination.  That development 
was conducted, and the case was returned to the Board. 

In a November 1989 decision that was final when issued, the 
Board denied the veteran's appeal for service connection for 
a low back disorder.  In January 1993, the veteran entered a 
claim to reopen service connection for a low back disorder 
(claimed as secondary to a service-connected left below-the-
knee amputation disability).  In a June 1994 rating decision, 
the RO implicitly reopened the claim for service connection 
for a low back disorder and denied the claim on the merits.  
The RO notified the veteran of this decision by letter dated 
July 6, 1994.  The veteran entered notice of disagreement 
with this decision in September 1994.  (On June 24, 1995, the 
RO issued another rating decision denying service connection 
for a low back disorder; it appears this decision was mailed 
with the statement of the case.)  The RO issued a statement 
of the case on June 24, 1995.  The veteran entered a 
substantive appeal, on a VA Form 9, which was received on 
April 8, 1996.  

In October 1996, the RO issued a decision regarding the 
timeliness of the veteran's substantive appeal on the issue 
of entitlement to service connection for a low back disorder, 
finding that a timely substantive appeal had not been 
received following issuance of the statement of the case in 
June 1995.  In December 1996, the veteran entered a notice of 
disagreement with the RO's decision regarding timeliness of 
his substantive appeal; the RO issued a statement of the case 
in January 1997 on the timeliness issue; and in February 1997 
the veteran entered a substantive appeal, thus perfecting an 
appeal on the issue of timeliness of a substantive appeal to 
the RO's (1994 and 1995) denial of service connection for a 
low back disorder. 

The Board issued a decision in April 2001 addressing the 
issue of whether the veteran had submitted a timely 
substantive appeal to the June 1994 RO rating decision denial 
of reopening of service connection for a low back disorder.  
The Board decision on this issue was subsequently vacated by 
a May 2003 order of the United States Court of Appeals for 
Veterans Claims (Court).  The Joint Motion for Remand 
supporting the Court's order reflects that the April 2001 
Board decision was vacated and remanded for readjudication 
for adequate reasons and bases as to whether the starting 
date for the one year period in which the appellant was 
required to file his substantive appeal should have been June 
1995 (the date of the second rating decision issued by the 
RO) rather than July 1994 (the date of the earlier RO rating 
decision denial of service connection for a low back 
disorder).  In the present case, the Board was found to have 
provided inadequate reasons and bases for concluding that the 
veteran's substantive appeal was untimely. 

In the June 2000 rating decision, the RO granted a 10 percent 
disability rating for the veteran's service-connected low 
back disability (chronic low back strain with degenerative 
disc disease).  The veteran was notified of this initial 
rating decision by a rating decision issued on June 26, 2000.  
In August 2000, the veteran entered notice of disagreement 
with the initial 10 percent rating assigned; the RO issued a 
statement of the case in February 2003; and the veteran 
entered a timely substantive appeal, on a VA Form 9, which 
was received in April 2003.  In April 2001, the RO sent the 
veteran a notice letter pursuant to the Veterans Claims 
Assistance Act of 2000, and the veteran was afforded a VA 
compensation examination of the spine in December 2002.  
However, because of a September 23, 2003 change in the 
criteria for rating spinal disorders, this issue must be 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC, for further development.  

In a June 2000 rating decision, the RO granted service 
connection for a low back disability (chronic low back strain 
with degenerative disc disease), granted a 10 percent 
disability rating, and assigned an effective date of April 8, 
1996 for the grant of service connection.  In September 2000, 
in the context of addressing the issue of timeliness of a 
substantive appeal, the veteran effectively expressed 
disagreement with the assignment of an effective date of 
April 8, 1996.  In the April 2001 decision, the Board 
referred to the RO the issue of entitlement to an effective 
date earlier than April 8, 1996 for the grant of service 
connection for a low back disorder.  There is no indication 
that the RO has addressed this matter.  The Board also finds 
that an issue of whether an earlier effective date of March 
20, 1996 (rather than April 8, 1996), for the grant of 
service connection and a 10 percent rating for a chronic low 
back strain with degenerative disc disease, is raised by the 
record.  This matter is again referred to the RO for 
appropriate action.

The Board also finds that, at a Board hearing held in 
February 2004 before the undersigned in Washington, D.C, the 
veteran raised a claim of whether there was clear and 
unmistakable error in the 1968 RO decision that assigned a 
zero percent rating for his service-connected retinal tears.  
The Board also refers this matter to the RO for appropriate 
action.
  

FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO reopened a claim 
for service connection for a low back disorder and denied the 
claim on the merits; the RO notified the veteran of this 
decision by letter dated July 6, 1994; and the veteran 
entered a notice of disagreement with this decision in 
September 1994.  

2.  On June 19, 1995, the RO considered additional private 
medical evidence and confirmed its denial of service 
connection for a low back disorder; the RO notified the 
veteran of this decision by letter dated June 24, 1995.  

3.  The RO issued a statement of the case (SOC) on June 24, 
1995, addressing the issue of entitlement to service 
connection for a low back disorder; in a letter accompanying 
the SOC, the veteran was notified that he had 60 days to 
complete his appeal by submitting a substantive appeal.  

4.  In a statement submitted by the veteran and received by 
the RO on March 20, 1996, the veteran, in pertinent part, 
petitioned the RO to reopen his claim for service connection 
for a low back disability 

5.  On a VA Form 9 received on April 8, 1996, the veteran 
entered a substantive appeal to the RO's denial of service 
connection for a low back disorder; this substantive appeal 
was received more than one year after the date of mailing of 
the June 1994 rating decision on July 6, 1994, and more than 
60 days after issuance of the statement of the case on June 
24, 1995.

6.  The veteran's service-connected retinal tears has been 
manifested by a total remaining visual field of 274 for the 
left eye, or an equivalent visual acuity of 20/70 (6/21), 
since March 20, 1996.  

CONCLUSIONS OF LAW

1.  The June 1995 RO rating action that confirmed the RO's 
June 1994 decision denying service connection for a low back 
disability did not extend the period of time that the veteran 
had to complete his appeal of the June 1994 RO decision; the 
veteran's VA Form 9 received on April 8, 1996 is an untimely 
substantive appeal as to the RO's June 1994 rating decision 
denying service connection for a low back disorder that was 
issued on July 6, 1994; it does not meet the requirements of 
a substantive appeal of the June 1995 RO rating action that 
confirmed its June 1994 decision denying service connection 
for a low back disability.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.302, 20.304 (2003).

2.  The criteria for a 30 percent rating for the veteran's 
service-connected retinal tears have been met since the 
veteran reopened his claim on March 20, 1996.        38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.84a, Diagnostic Code 6008 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R.
 § 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish a timely 
substantive appeal and an increased rating for service-
connected retinal tears.  January 2001 and April 2001 RO 
letters notified the veteran what evidence had been received, 
that VA would request any information or evidence the veteran 
wanted VA to obtain, including any medical evidence from his 
doctors about which he told VA, and requested the veteran to 
provide information regarding medical treatment; the RO sent 
VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA) and a VA Form 21-4138 for this purpose.  
The April 2001 Board decision that was later vacated by the 
Court provided additional notice to the veteran of the 
evidence required to show that a timely substantive appeal 
had been received regarding the RO's June 1994 and June 1995 
rating decision denials of service connection for a low back 
disorder.  Thus, the veteran has been advised which portion 
of evidence is to be provided by him and which portion VA 
will attempt to obtain in accordance with 38 U.S.C.A. 
§ 5103(a).  These documents show that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the Court held that a VCAA notice must 
be provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in October 1996, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  That is, there is no voiding requirement.  Also 
see VAOPGCPREC 7-2004.  Moreover, appropriate VCAA notice was 
provided by the RO in a series of letters, rating decisions 
and statements of the case prior to the transfer and 
certification of the veteran's case to the Board.   38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
 
VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant in April 2001 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the January and April 2001 letters, the 
RO asked the veteran to inform the RO about any additional 
information or evidence that he wanted the RO to obtain.  In 
a letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, the veteran was afforded a VA 
eye examination in April 2003.  Accordingly, the Board finds 
that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.  The Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Regarding the timeliness of substantive appeal issue, the 
facts of this case are not in dispute.  The Court has 
specifically held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Accordingly, the VCAA is inapplicable to the issue of whether 
a timely substantive appeal was received following the June 
1994 and June 1995 RO decisions denying service connection 
for a low back disorder.  See VAOPGCPREC 5-2004 (VA is not 
required to provide VCAA notice where that claim cannot be 
substantiated because there is no legal basis for the claim, 
or because undisputed facts render the claimant ineligible 
for the claimed benefit; VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). 

II.	Timeliness of Substantive Appeal to Denial of Service 
Connection 
for a Low Back Disorder

In a November 1989 decision that was final when issued, the 
Board denied the veteran's appeal for service connection for 
a low back disorder.  In January 1993, the veteran entered a 
claim to reopen service connection for a low back disorder 
(claimed as secondary to a service-connected left below-the-
knee amputation disability).  In a June 1994 rating decision, 
the RO reopened the claim for service connection for a low 
back disorder and denied the claim on the merits.  The RO 
notified the veteran of this decision by letter dated July 6, 
1994.  The veteran entered a notice of disagreement with this 
decision in September 1994.  

Following the receipt of additional medical (private) 
evidence, on June 19, 1995, the RO issued another decision 
confirming its denial of service connection for a low back 
disorder.  A copy of this decision and a statement of the 
case (SOC), addressing the issue of entitlement to service 
connection for a low back disorder, were mailed to the 
veteran on June 24, 1995.  A letter accompanying the SOC 
notified the veteran that he had 60 days to complete his 
appeal by submitting a substantive appeal.  Instructions for 
completing a VA Form 9 for that purpose were also enclosed.

In a statement received by the RO on March 20, 1996, the 
veteran, in pertinent part, petitioned the RO to reopen his 
claim for service connection for a low back disability.

Under VA regulations, an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2003).

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the veteran 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

The veteran submitted a VA Form 9 indicating his desire to 
perfect his appeal of the RO's denial of service connection 
for a low back disorder.  This substantive appeal was 
received on April 8, 1996, which is more than one year after 
the date of mailing of the June 1994 rating decision on July 
6, 1994, and more than 60 days after issuance of the 
statement of the case on June 24, 1995.  Accordingly, the 
veteran's VA Form 9 received on April 8, 1996 is an untimely 
substantive appeal as to the RO's June 1994 rating decision 
denial of service connection for a low back disorder that was 
issued on July 6, 1994.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.202, 20.302. 

The question is presented as to whether the April 1996 VA 
Form 9 is a timely substantive appeal to the June 1995 RO 
decision.  The Board finds that the submission of additional 
evidence, which resulted in the June 1995 RO decision that 
confirmed its June 1994 decision denying service connection 
for a low back disability, did not extend the appeal period 
or the time that the veteran had to perfect his appeal of the 
June 1994 decision.  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for completing an appeal from that 
determination.  See 38 C.F.R. § 20.304.  The veteran was sent 
a copy of the June 1995 decision, which informed him that 
such decision confirmed the 1994 decision denying service 
connection for a low back disability.  The statement of the 
case was mailed to the veteran the same day, along with a 
letter informing the veteran that he had 60 days to complete 
his appeal.  There is no indication that the veteran did not 
receive the proper form (VA Form 9) or the instructions for 
completing his appeal at that time, and it is not contended 
otherwise.  The veteran's statement received in March 1996, 
after the time limit for completing his appeal had expired, 
indicated that he understood the time sequence proscribed by 
law as he petitioned that his claim for service connection be 
reopened at that time.  

In view of the foregoing, the Board finds that the June 1995 
rating action did not extend the period of time that the 
veteran had to complete his appeal of the 1994 RO decision; 
the veteran's VA Form 9 received on April 8, 1996 is an 
untimely substantive appeal as to the RO's June 1994 rating 
decision denial of service connection for a low back disorder 
that was issued on July 6, 1994, and it does not meet the 
requirements for a substantive appeal to the June 1995 RO 
rating action that confirmed its June 1994 decision denying 
service connection for a low back disability.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.202, 20.302, 20.304.

(As noted in the introduction above, an issue of whether an 
effective date of March 20, 1996 (rather than April 8, 1996), 
for the grant of service connection and a 10 percent rating 
for a chronic low back strain with degenerative disc disease, 
has been raised by the record.  This matter will be addressed 
by the RO.)


III.  Increased Rating for Retinal Tearing

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's retinal tears are rated in accordance with 38 
C.F.R. § 4.84(a), Diagnostic Code 6008.  Such disability, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during the continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 CFR § 4.84a, Diagnostic Code 6009.

For VA purposes, the severity of impaired central visual 
acuity is determined by comparing visual test results on the 
Snellen index with the criteria set forth in 
38 C.F.R. § 4.84(a), Diagnostic Codes 6061 to 6079 (2003).  
Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2002).  Ratings are determined by the intersection of the 
horizontal row appropriate for one eye and the vertical 
column appropriate to the other eye from Table V.  38 C.F.R. 
§§ 4.83a, 4.84a, Table V (2003).

The veteran's service-connected bilateral retinal tears 
(status post transcleral cryopexy) has been rated as 
noncompensably disabling since 1968 by analogy to Diagnostic 
Code 6008.  In March 1996, the veteran filed a claim for 
increased rating.  In a June 2003 rating decision, the RO 
increased the rating to 30 percent, and made the increase 
effective from April 17, 2003 (date of fee basis VA 
examination).  

The veteran contends generally that his bilateral eye 
disorder has worsened.  At a personal hearing in March 1997, 
the veteran testified that he had blurriness in his eyes and 
that light bothered him. 

At a VA fee basis compensation examination of the eyes in 
April 2003, the clinical findings included visual acuity 
without correction of 20/30 (right) and 20/40 (left); 
corrected visual acuity of 20/25 (right) and 20/40 (left); an 
old area of retinal tear with chorioretinal scarring in the 
left eye; and 10 percent loss of visual field in the left 
eye. 

Considering a rating based on visual acuity, when the vision 
in one eye is 20/40 (or 20/20), and the vision in the other 
eye is 20/40, a noncompensable rating is warranted.  38 
C.F.R. § 4.84(a), Diagnostic Code 6079.  Based on these 
measures of visual acuity, a compensable rating would not be 
warranted; however, the rating criteria also provides for 
rating based on visual field impairment. 

Visual field impairment is rated in accordance with 38 C.F.R. 
§ 4.84(a), Diagnostic Code 6080.  The method for determining 
the extent of the contraction of the visual field is set 
forth in 38 C.F.R. §§ 4.76 and 4.76(a).  Goldman visual field 
testing at the April 2003 VA fee basis examination revealed a 
total remaining visual field of 274 for the left eye.  
Divided by the eight directions and rounded up, the left eye 
can be rated based on an equivalent visual acuity of 20/70 
(6/21).  When the veteran's equivalent visual acuity is 
rated, a 30 percent disability rating is warranted.  
Diagnostic Code 6079 provides a 30 percent rating when the 
vision in one eye (left eye) is 20/70.  38 C.F.R. § 4.84(a).  

Although the veteran filed the claim for increased rating for 
his bilateral eye disability in March 1996, he was not 
afforded a VA compensation examination until April 2003.  The 
April 2003 VA examination results reflect a worsened left eye 
disability, as measured by visual field impairment.  For 
these reasons, the Board finds that the a 30 percent 
disability rating for the veteran's service-connected 
bilateral retinal tears is granted for the entire period of 
claim.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.84a, Diagnostic Code 6008. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected bilateral eye disability.  
The evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  Rather, the record shows that the manifestations of 
that disability are those contemplated by the regular 
schedular standards.  Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1). 


ORDER

The veteran did not enter a timely substantive appeal to the 
RO's June 1994 rating decision denial of service connection 
for a low back disorder that was issued on July 6, 1994.  

A 30 percent disability rating for the veteran's service-
connected bilateral retinal tears is granted from March 20, 
1996. 


REMAND

The veteran's service-connected back disability, chronic low 
back strain with degenerative disc disease, has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 
5295.  The rating schedule criteria for evaluating 
musculoskeletal system disorders of the spine were changed, 
effective September 23, 2002, and again on September 26, 
2003.  The criteria effective on the former date were 
furnished to the veteran but the latter were not.  The rating 
criteria effective September 26, 2003 include a revision of 
38 C.F.R. § 4.71a to include Plate V, Range of Motion of the 
Thoracolumbar Spine, which reflects normal ranges of motion 
of the thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).  A general rating formula for diseases and injuries of 
the spine was added that is applicable to diagnostic codes 
5235 to 5243.  In light of these changes, which became 
effective during the pendency of the claim before the Board, 
a more recent VA examination of the veteran's lumbar spine is 
warranted.  Thereafter, the RO must consider readjudicate the 
claim for a rating in excess of 10 percent for a lumbar 
strain with degenerative disc disease under the amendments to 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
effective September 26, 2003.  

Accordingly, this case is REMANDED for the following: 

1.  The RO should schedule the veteran for a VA 
spine or orthopedic examination to determine the 
nature and current level of disability attributable 
to his service-connected chronic low back strain 
with degenerative disc disease.  The RO should send 
the claims folder to the VA examiner for review of 
relevant documents.  The examiner is requested to 
review the relevant documents in the claims file 
and to indicate in writing that he or she has done 
so.  Any evaluations, studies, or tests deemed 
necessary should be conducted.  All pertinent 
clinical findings should be reported.  

After examination and review of the record, the examiner 
should identify all symptoms and findings which are 
attributable to the service-connected chronic low back 
strain with degenerative disc disease.  Any objective 
evidence of pain, or functional loss of the motion of 
the lumbar spine due to pain, weakened movement, 
subluxation or lateral instability, excess fatigability, 
and/or incoordination should be described.  The 
veteran's range of low back motion to include objective 
pain on motion should also be reported.  

2.  The RO should again review the record and 
readjudicate the issue of entitlement to an 
increased rating for service-connected chronic low 
back strain with degenerative disc disease, 
considering the amendments to VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, effective 
September 26, 2003.  68 Fed. Reg. 51,434-51,458 
(Aug. 27, 2003).  The RO should consider any 
additional evidence added to the record since the 
statement of the case on this issue.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



